Fourth Court of Appeals
                                 San Antonio, Texas

                                     December 19, 2022

                                    No. 04-22-00648-CV

                          IN THE INTEREST OF S.R.W., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-01236
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
        On December 16, 2022, appellant H.W. filed a motion for extension of time to file her
brief. We GRANT the motion and accept appellant’s brief, filed on December 15, 2022, as
timely filed.


       It is so ORDERED December 19, 2022.


                                                                 PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT